Citation Nr: 1757465	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  15-04 985	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating in excess of 30 percent for a headache disability.

4.  Entitlement to an initial rating in excess of 10 percent for hypothyroidism.

5.  Entitlement to an initial rating in excess of 10 percent for chronic constipation.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to June 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2016, the Board issued a decision awarding a 30 percent rating for the Veteran's service connected headache disorder, and remanding the matter of whether a rating in excess of 30 percent is warranted.  The remaining claims on appeal were also remanded at that time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for hypertension and insomnia and entitlement to an increased initial rating for hypothyroidism are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has very frequent headaches, but they are not prostrating and prolonged attacks productive of severe economic inadaptability.

2.  During the pendency of the appeal for the claim of entitlement to an initial rating in excess of 10 percent for chronic constipation, the RO severed the separate award of service connection for chronic constipation, effective April 8, 2013, on the basis of clear and unmistakeable error (CUE).


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a headache disability are not met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8100 (2017).

2.  Entitlement to an initial rating in excess of 10 percent for chronic constipation is legally prohibited, as retroactive increases and additional benefits may not be awarded after the separate rating for constipation has been severed.  38 C.F.R. § 3.400(o)(1) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Headaches

Neither the Veteran, nor his representative, raised any issues with the duty to notify or assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The period for consideration in an increased rating claim is that beginning one year prior to the date of claim.  Hart v. Mansfield; 38 C.F.R. § 3.400(o).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability decided herein.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran's service-connected headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraines.  He is presently in receipt of a 30 percent rating for the disability.  The question in this case is whether the maximum, 50 percent, rating is warranted.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (Diagnostic Code 8100 is quoted verbatim, but the Court does not specifically address the matter of what is a prostrating attack.).  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

In March 2016, the Board summarized the evidence of record and found a 30 percent rating to be warranted and also explained that the criteria for a 50 percent rating was not met, because the record does not show that the Veteran's headaches are completely prostrating or prolonged.  The Board also found that the evidence at that time did not show the Veteran's headache disorder to be productive of severe economic inadaptability.  Nonetheless, the Board recognized an indication of potential worsening and remanded the matter for an updated examination.  At this time, the Board will address those more recent findings without disturbing the March 2016 Board findings.

In November 2016, the Veteran underwent a VA headaches examination.  The Veteran reported experiencing three to eight headaches per day since he left service in 1998.  He reported that each headache lasts from fifteen minutes to six hours and he described the pain as a 7 to 8 on a 1 to 10 scale.  Sleeping in a quiet room without moving his head relieves his headaches.  The Veteran is a teacher and he reported the headaches cause him difficulty focusing and lesson his energy for teaching and driving.  However, the examiner confirmed that the Veteran's headaches were not prostrating.  This examination, therefore, shows the Veteran has very frequent headaches, but they are not described as prostrating and prolonged attacks productive of severe economic inadaptability.  Thus, the evidence does not show that a rating in excess of 30 percent for the Veteran's headache disorder is warranted at any time.



Chronic Constipation

The Veteran filed a claim for service connection for abdominal pain.  In the May 2014 rating decision the RO purported to grant the claim, effective April 8, 2013.  The RO characterized the disability as chronic constipation.  The Veteran appealed the initial rating.  

In an April 2011 rating decision the RO had increased the rating for GERD from noncompensable to 30 percent; based in part on treatment records documenting abdominal pain.

While the appeal was pending, the RO issued a rating decision finding CUE in the assignment of the separate rating for this disorder and finding that the Veteran's chronic constipation should be rated together with his service-connected gastroesophageal reflux disease (GERD).  See 38 C.F.R. § 4.114 (2017) (providing for a single rating for digestive disabilities with elevation to the next higher level where appropriate).

This change was effective April 8, 2013, thus the initial award of a separate service connection for chronic constipation was effectively severed.  See December 2016 rating decision.  Neither the Veteran, nor his representative have disagreed with this finding.

Under the provisions of 38 C.F.R. § 3.400(o)(1), an increased or retroactive benefit cannot be awarded after service connection has been severed.  Accordingly, an increased rating for the chronic constipation is precluded as a matter of law.  This matter must, therefore, be dismissed.






						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 30 percent for a headache disability is denied.

The issue of entitlement to an initial rating in excess of 10 percent for chronic constipation is dismissed.



REMAND

Hypertension

In September 2016, the Board remanded the matter of whether service connection is warranted for hypertension in order for the Veteran to be afforded a VA examination and for an opinion to be obtained as to whether the Veteran's hypertension is causally connected to his active service or to any of his service-connected disabilities.  In November 2016, a VA examiner provided an opinion, in part, as to whether the Veteran's hypertension as likely as not initially manifested during his active service.  The examiner provided a negative opinion in this regard stating, "[a]ll available treatment records in active service shows Normal BP (below 140/90."  This is factually incorrect.  

The service treatment records (STRs) include several reports of blood pressure readings with a systolic measurement at or higher than 140, and a diastolic number at or higher than 90.  In December 1994, blood pressure measured 130/90 and retaken at 120/88.  This record notes "borderline BP."  June 1995 clinical notes related to complaints of chest pain show blood pressure of 142/98 with an indication that the Veteran's blood pressure was raised.  Following treatment with Nitrostat, the blood pressure was again measured and it was then 120/80, 108/72 and 104/70.  In September 1995, his blood pressure was measured as 147/84; in October 1995, 150/92; in February 1996, 150/86; in May 1996, 142/76; in June 1996, 155/83; in July 1996, 146/82; in August 1996, 146/78; in October 1996, 146/72; in January 1997, 148/88; and in August 1997, 138/90.  Thus, the November 2016 VA examiner's opinion is based upon an inaccurate factual premise.

Moreover, the examiner found the Veteran's hypertension to have onset in approximately 2008 based upon the Veteran's reported history of beginning to take hypertensive medication at that time.  There is no indication that the examiner based this statement on a review of the Veteran's clinical medical history.

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Because the VA examiner's opinion in this case is not based upon an accurate review of the Veteran's medical history, it lacks probative value.  The Board, therefore, finds that there has not been substantial compliance with the prior remand directives.  This matter must be remanded for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

Hypothyroidism and Insomnia

The Veteran was afforded thyroid examinations in April 2014 and August 2016.  The reports of those examination do not show a discussion of the full range of symptoms.  Both examiners reported the Veteran's use of medication to be the only current finding, sign, or symptom attributable to the hypothyroid condition.  The Veteran, however, has reported that the condition reduced his tolerance to heat and inhibited his ability to rest and concentrate.  Private medical records during the appeal period additionally reflect vitamin deficiencies and anemia of unstated etiology as well as fatigability.  These symptoms were not considered or discussed by either the April 2014 or the August 2016 VA examiner.  In addition, the examiners did not document the presence or absence of symptoms that are specifically noted in the rating criteria for hypothyroidism, to include: muscular weakness, cardiovascular involvement, mental disturbance such as depression, sleepiness, or weight gain.  This is particularly important given the May 2017 VA mental disorder examiner's findings that the Veteran experiences insomnia due to depression.  This raises the question of whether the Veteran's hypothyroidism includes depression and any associated insomnia.  Due to these insufficiencies in the thyroid examination reports, another examination is required on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward all pertinent evidence of record to the examiner who conducted the November 2016 VA hypertension examination, if available.  If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another examiner.

The examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's current hypertension is causally connected to his active service, to include whether it initially onset during service and has continued since.  The examiner must account for the various blood pressure readings with a systolic measurement at or higher than 140, and a diastolic number at or higher than 90, many of which are summarized in the narrative portion of this remand, above.  If the examiner determines the initial diagnosis of hypertension to have occurred after active service, the examiner should estimate the date of onset based upon a review of the pertinent evidence within the claims file.  Even if the hypertension was formally diagnosed after the Veteran's active service, an opinion must be provided as to whether the elevated blood pressure readings during service are indicative of an initial onset of the disability.

The examiner must provide reasons for the opinions.  If the examiner is unable to provide an opinion without resort to speculation; the examiner must state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is additional evidence that would permit the needed opinion to be provided.

Another examination should only be performed if deemed necessary by the person providing the opinion.

2.  Afford the Veteran a VA thyroid examination to assess the current nature and severity of all symptoms of his service-connected hypothyroidism.  The examiner should determine the absence or presence of all symptoms within the rating criteria for hypothyroidism and also discuss the Veteran's reported intolerance to heat, inhibited ability to rest and concentrate, vitamin deficiencies, anemia of unstated etiology, as well as fatigability.  The examiner should also comment on the May 2017 VA examiner's findings that the Veteran has insomnia associated with depression and determine whether either is a symptom of his hypothyroidism, or an independent disorder proximately due to the hypothyroidism.

All pertinent evidence of record should be made available to and reviewed by the examiner.

The examiner must provide reasons for the opinions.  If the examiner is unable to provide an opinion without resort to speculation; the examiner must state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is additional evidence that would permit the needed opinion to be provided.

3.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


